DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application No. 1606986.6 filed in The United Kingdom on 21 April 2016, has been received.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 18, 20, 21, 29, 67, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Loske; Gunnar et al. (US 20160361477 A1, published earlier as WO 2011038949 A1 on 07 April 2011) in view of Garrison; Michi E. et al. (US 20160220741 A1).
Regarding claim 1, Loske discloses a catheter for treatment of a defect internal of a human or animal body (¶ [0002], vacuum sponge unit; ¶ [0025] The invention preferably relates to a sponge drainage system); the catheter comprising: 
a tube adapted for insertion into the body (¶ [0073], guide sleeve 8; ¶ [0077], FIGS. 8-15 … The overtube tapers conically at its distal end 6a); 
an applicator disposed within and moveable relative to the tube (¶ [0073], A positioning sleeve 7 is likewise inserted into the guide sleeve via drainage line 20 and can be moved in relation to both the guide sleeve and the drainage line); and 
a porous medium attached to the applicator (¶ [0073], compressed sponge 10); 
wherein the porous medium is capable of fitting inside the tube (¶ [0076], FIG. 7 shows a cross-section through the insertion system, with sponge 10 compressed in the distal end of guide sleeve 8); 
whereby the applicator can be controlled at a proximal end of the tube to deploy the porous medium from a distal end of the tube (¶ [0075], Positioning sleeve 7 and guide sleeve 8 are moved towards each other, thus causing the sponge to emerge from the distal end of the guide sleeve); 
wherein, when deployed, the porous medium remains in contact with the tube for the application of negative pressure to the porous medium so that the porous medium can apply the negative pressure to a target tissue comprising the defect so as to treat the defect (¶ [0013], The insertion system is preferably adapted for sponge drainage in endocavitary (or intracavitary) or endoluminal (or intraluminal) vacuum sponge therapy; ¶ [0015], The drainage unit is placed under negative pressure by means of a vacuum pump. This causes the esophageal lumen above the sponge to collapse, the defect to close and wound exudate to be drained simultaneously; ¶ [0033], A negative pressure is applied to the sponge drainage unit as soon as it is released, thus causing it to adhere); and 
wherein the catheter provides a fluid conduit for application of the negative pressure to the deployed porous medium (¶ [0048], The vacuum pump is preferably designed to apply a negative pressure and/or an over pressure to the fluid communication member. The fluid communication member has an adapter for connecting it directly or indirectly to the vacuum pump).  
Loske teaches the invention substantially as claimed by Applicant but does not apply the negative pressure through the tube. Garrison discloses an intravascular access system (¶ [0003], [0009], [0044], system 100); comprising: 
a tube adapted for insertion into the body (¶ [0044], an access sheath 220 … one or more spined aspiration or support catheters 320);
an applicator disposed within and moveable relative to the tube (¶ [0044], retrievable stent device 500); and
a porous medium attached to the applicator (¶ [0107], distal expandable section 510; ¶ [0108], Alternately, the distal end 520 is a filter element or a balloon element);
wherein the tube is arranged to provide a fluid conduit for application of the negative pressure to the deployed porous medium (¶ [0111], The aspiration source 600 can be attached to the aspiration line 230 on the access sheath 220). 
Garrison delivers negative pressure through a larger-diameter component of the system, which accommodates debris or a larger volume of fluid (¶ [0060], This connector 226 can have a large bore inner lumen, and connects to a large-bore aspiration line 230). One would be motivated to modify Loske by delivering negative pressure through a tube as taught by Garrison since Loske contemplates several embodiments that deliver vacuum through various parts of the system (¶ [0023] Variant 1 … To achieve this, the sponge is slit down the middle or has a central punch-out into which the distal end of the suction attachment can be inserted; ¶ [0024] Variant 2 … The sleeve is flush with the suction attachment at the proximal end so that a vacuum can be generated at the sponge when suction is performed). Therefore, it would have been obvious to modify Loske by using the tube as a conduit for negative pressure as taught by Garrison in order to deliver negative pressure through a component having a larger inner diameter. 

Regarding claims 3, 6, 8, 18, 20, 21, 29, 67 and 69, Loske discloses a catheter wherein the porous medium is initially, prior to deployment, contained within the tube (¶ [0073], The compressed sponge 10, which is connected to drainage line 20, is received at the distal end of guide sleeve 8); 
wherein the applicator is moveable in a longitudinal direction relative to the tube (¶ [0075], Positioning sleeve 7 and guide sleeve 8 are moved towards each other, thus causing the sponge to emerge from the distal end of the guide sleeve); 
wherein the porous medium is attached to the distal end of the applicator (Figs. 1-7, sponge 10 is connected to sleeve 7 and drainage line 20); 
wherein the tube is configured for endoluminal insertion (¶ [0025] The invention preferably relates to a sponge drainage system for endoscopic, radiological or operative insertion into an intestinal lumen, a hollow organ, a body cavity or a tissue abscess); 
wherein the tube is configured for percutaneous insertion, further arranged to be deployed along a guidewire (¶ [0074], Said guide wire is initially placed endoscopically over a defect, and the entire insertion system can then be advanced over the wire into position); 
a system for treatment of a defect internal of a human or animal body, the system comprising: 
a catheter according to claim 1 (¶ [0002], vacuum sponge unit; ¶ [0025] The invention preferably relates to a sponge drainage system; ¶ [0073], guide sleeve 8); and 
a fluid flow generator adapted to provide a fluid connection with the catheter (¶ [0048], The fluid communication member has an adapter for connecting it directly or indirectly to the vacuum pump); 
such that, when fluidly connected, a negative pressure can be applied by the fluid flow generator, via the catheter, to treat the defect (¶ [0013], endoluminal (or intraluminal) vacuum sponge therapy; ¶ [0015], The drainage unit is placed under negative pressure by means of a vacuum pump; ¶ [0033], A negative pressure is applied to the sponge drainage unit);
a kit of parts comprising the applicator and the porous medium attached to an end of the applicator (¶ [0073], compressed sponge 10 … positioning sleeve 7); 
wherein the porous medium is a continuous porous medium that fills a volume (Figs. 1-7, sponge 10 is a generally solid structure attached to the end of sleeve 7 and drainage line 20).

Regarding claims 4 and 70, Loske discloses an applicator that can be controlled at the proximal end of the tube to deploy the porous medium from the distal end of the tube (¶ [0075], Positioning sleeve 7 and guide sleeve 8 are moved towards each other, thus causing the sponge to emerge from the distal end of the guide sleeve); 
so as to treat the defect by endoscopic vacuum therapy and wherein the system provides a fluid conduit for application of the negative pressure (¶ [0013], vacuum sponge therapy; ¶ [0015], The drainage unit is placed under negative pressure by means of a vacuum pump; ¶ [0033], A negative pressure is applied to the sponge drainage unit). 
Loske does not arrange the tube to provide a fluid conduit for application of the negative pressure. Garrison discloses a catheter herein the tube is arranged to provide a fluid conduit for flushing of liquid into the cavity and/or for drainage purposes (¶ [0111], The aspiration source 600 can be attached to the aspiration line 230 on the access sheath 220); 
 a catheter wherein the applicator can be controlled at the proximal end of the tube to deploy the porous medium from the distal end of the tube (¶ [0044], retrievable stent device 500); 
so as to treat the defect by endoscopic vacuum therapy; and wherein the tube is arranged to provide a fluid conduit for application of the negative pressure to the deployed porous medium deployed and placed into the defect (¶ [0111], The aspiration source 600 can be attached to the aspiration line 230 on the access sheath 220).
Garrison delivers negative pressure through a component having a larger inner diameter, which accommodates debris or a larger volume of fluid. Regarding rationale and motivation to modify Loske with the tube that provides a fluid conduit of Garrison, see discussion of claim 1 above. 

Regarding claim 5, Loske discloses an applicator arranged to be located inside the tube (¶ [0073], A positioning sleeve 7 is likewise inserted into the guide sleeve). Loske is silent whether the applicator provides structural support to the tube. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, an applicator that extends through a tube) except for a property or function (in the present case, the applicator structurally supporting the tube) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case, Loske places an applicator inside the tube, which appears to inherently provide structural support. By filling the tube lumen with extra material, it will be less likely to collapse or buckle when bent. Alternatively, it would have been obvious to structurally support the tube since Loske shows that the tube bends during delivery (Figs. 16, 17, 21), and also discloses that the overall device is delivered endoscopically (¶ [0019] The overtube may also be used to remove polyps or to perform endoscopic operations; ¶ [0025], a sponge drainage system for endoscopic, radiological or operative insertion). Therefore, absent an inherent ability to support the tube, it would have been obvious to provide this feature in order to prevent buckling when the tube bends. 

Claims 2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Garrison, further in view of Johnson; Royce W. et al. (US 20140081246 A1).
Regarding claims 2, 11 and 14, Loske discloses a porous medium capable of being deformed such that it can fit inside the tube (¶ [0073], The compressed sponge 10, which is connected to drainage line 20, is received at the distal end of guide sleeve 8). 
Loske and Garrison are silent whether the porous medium is arranged to retain its pre-deformed shape when deployed from the tube. Loske and Garrison also lack a bio-active material and flared opening. Johnson discloses a system for applying reduced pressure tissue treatment to a tissue site (¶ [0003], [0108], FIG. 20, a reduced pressure delivery system 711), comprising:
a porous medium (¶ [0111], cellular material 767);
that is capable of being deformed such that it can fit inside a tube (¶ [0111], cellular material 767 is preferably rolled, folded, or otherwise compressed around a reduced pressure delivery tube 769 … within the passageway 751);
wherein the porous medium is arranged to retain its pre-deformed shape when deployed from the tube (¶ [0089], the cellular material 327 is an open-cell, reticulated polyetherurethane foam … may include GranuFoam manufactured by Kinetic Concepts, Inc. of San Antonio, Tex.; ¶ [0111], cellular material 767 similar to that described with reference to FIGS. 6-8; ¶ [0112], the unfolding of the flexible barrier 765 and/or cellular material 767 may be accomplished by either relaxing the reduced pressure supplied through the reduced pressure delivery tube 769 or by supplying a positive pressure through the reduced pressure delivery tube 769 to assist the unrolling process); 
wherein the porous medium comprises a bio-active material (¶ [0073], The flexible barrier 213 and the flexible backing 227 may further serve as a scaffold for new cell-growth … suitable scaffold material may include … collagen; ¶ [0111], cellular material 767 similar to that described with reference to FIGS. 6-8);
wherein a distal end of the tube is arranged to provide a flared opening (¶ [0110], the tapered distal end 743 may further be configured to flex radially outward to an open position such that the inner diameter of the distal end 743 would be substantially the same as or greater than the inner diameter at other portions of the tube 721).
Johnson selects an alternative material for a porous medium, which can absorb fluids or capture small particles. Johnson also selects a flexible material for a tube. One would be motivated to modify Loske and Garrison with the porous medium that retains its pre-deformed shape and bio-active material as taught by Johnson since Garrison suggests to substitute other devices as a porous medium (¶ [0107], Examples of retrievable stent devices include the Solitaire Revascularization Device (Medtronic) or the Trevo Stentriever (Stryker)). Additionally, Johnson’s flexible material will permit a surgeon to more easily deliver the catheter through vasculature. Therefore, it would have been obvious to modify Loske and Garrison with the porous medium, bio-active material or flared opening of Johnson in order to entrap particles with a different type of porous medium, and maneuver the catheter more easily. 

Claims 7, 19, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Garrison, further in view of Samson; Gene et al. (US 5462523 A).
Regarding claims 7, 19 and 66, Loske discloses that the tube is configured for percutaneous insertion (¶ [0041], Placement of the inventive device is also possible with minimal invasive surgery, e.g. laparoscopically. The invention can also be used in other body cavities, in the thoracic cavity, in infected cavities, in organ cavities, in tissue abscesses, intestinal lumina, etc.); and
is further arranged to be deployed along a guidewire (¶ [0028], The drainage means is put in place by advancing it over a previously inserted guide wire; ¶ [0074] Guide wire 3 is located inside the drainage line). 
Loske and Garrison do not disclose that the applicator is a coiled guidewire or has a foraminous wall, and are silent regarding the length of the tube. Samson discloses a catheter for treating a target site, having a perfusion tip assembly (col. 1, lines 5-12; col. 4, lines 7-15, assembly 100), comprising an applicator or tube (col. 4, lines 15-17, catheter body 108);
wherein the applicator comprises a coiled guidewire and an internal bore, or wherein the applicator comprises a foraminous wall (col. 4, lines 41-49, secondary coil 116 … main coil 118);
having an outer diameter of less than 3.7 mm (col. 6, lines 8-12, the perfuser tip shown in each of the Figures typically has an outer diameter of about 0.005 to 0.065 inches but preferably is about 0.020 to 0.045 inches; 0.065 inches * 25.4 mm / inch = 1.65 mm). 
Samson provides an alternative type of medical tube, and selects a length capable of reaching most areas in a patient’s body from a skin surface. One would be motivated to modify Loske and Garrison with the coiled guidewire and dimensions of Samson since Garrison suggests to incorporate prior art devices as the applicator and porous medium (¶ [0107], Examples of retrievable stent devices include the Solitaire Revascularization Device (Medtronic) or the Trevo Stentriever (Stryker)). Garrison also calls for deploying the catheter to a variety of sites (¶ [0140], The access sheath 1220 may be delivered to … the internal carotid artery (ICA), and another vessel, such as the external carotid artery (ECA)). Therefore, it would have been obvious to modify Loske and Garrison with the coiled guidewire and dimensions of Samson in order to construct the applicator from another type of known tubing, and to provide a dimension capable of reaching many sites within a patient’s body. 

Regarding claim 68, Loske discloses a kit of parts further comprising a tube arranged to fit over the applicator (Fig. 1, guide sleeve 8 fits over positioning sleeve 7). 
Loske does not provide a fluid conduit with the applicator. Garrison discloses a tube that fits over an applicator so as to provide a fluid conduit (¶ [0111], The aspiration source 600 can be attached to the aspiration line 230 on the access sheath 220). Regarding rationale and motivation to modify Loske with the fluid conduit arrangement of Garrison, see discussion of claim 1 above. 
 
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Garrison, further in view of Jenkins; Thomas R. et al. (US 20140276627 A1).
Regarding claims 9, 10 and 16, Garrison discloses a fluid connection between the tube and a vacuum apparatus or a pumping apparatus (¶ [0111], Examples of aspiration source 600 include a syringe or an active aspiration pump). 
Loske and Garrison lack a thread or cord and an adaptor arranged to fit over the applicator. Jenkins discloses a device for dilating or irrigating the sinuses (¶ [0005], [0067], FIG. 1, dilation catheter system 10; ¶ [0100], FIGS. 11-12, exemplary suction device 400, ¶ [0125], FIGS. 21-26E, another exemplary suction device 900; ¶ [0146], FIG. 32, an exemplary absorbent body 1210), comprising:  
a porous medium (¶ [0100], FIGS. 11-12 absorbent body 410; ¶ [0125], absorbent body 910; ¶ [0146], FIG. 32, absorbent body 1210);
an applicator (¶ [0100], FIGS. 11-12, suction tube 430; ¶ [0125], suction tube 930; ¶ [0146], suction tube 1230);
a tube (¶ [0100], outer sheath 510; ¶ [0132], any of the instrumentation described herein may be used to position body 910 in the choana C … the operator may use regular forceps, bayonet forceps, sheath 510);
wherein the porous medium is attached by a thread or cord, whereby a first end of the thread or cord is secured to the porous medium, and a second end of the thread or cord is secured to the applicator at a position spaced from the porous medium (¶ [0131], a string 916 is secured to loop 948 and also to body 910, such that string 916 provides a tether between connector 940 and body 910);
such that the thread or cord extends at least partway along the length of the applicator (Figs. 21, 22, 26A, string 916 extends partly along suction tube 930);  
wherein the second end of the thread or cord is attached to the applicator at a position along the applicator that is external to the tube (¶ [0131], string 916 is secured to loop 948);
further comprising an adaptor arranged to fit over the applicator (¶ [0130], the distal end 944 of connector 940 is fixedly secured to suction tube 930); and 
provide a detachable fluid connection between the tube and a fluid flow generator (¶ [0130], the proximal end 946 of connector 940 comprises a luer fitting feature; ¶ [0134], in still other instances, the end of tube 962 is deformably inserted within lumen 942 at proximal end 946 of connector 940 … suction source 960 may take a variety of forms, including but not limited to a vacuum pump). 
Regarding the limitation of attaching the second end of the thread or cord to the applicator at a position along the applicator that is external to the tube, this feature appears in the specification (¶ [0014]).

    PNG
    media_image1.png
    768
    1135
    media_image1.png
    Greyscale
However, the specification does not explain whether the cord extends inside the tube or around it. For example, annotated Fig. 4B shows that the cord can pass inside the tube or outside of it. In both examples, the second end of the cord is outside the tube since it extends longitudinally beyond the proximal end of the tube. Jenkins demonstrates that string 916 is secured to loop 948 and also to body 910 (Fig. 22). 
Jenkins reinforces a connection between an applicator and porous medium, which more firmly holds the porous medium and makes it easier to remove. Also, Jenkins provides a standard luer connector for connecting to a vacuum device. One would be motivated to modify Loske and Garrison with the cord and adaptor of Jenkins since a user must apply tension when removing the porous medium, and because Garrison calls for connecting a vacuum source (¶ [0111], a syringe or an active aspiration pump). Therefore, it would have been obvious to modify Loske and Garrison with the thread and adaptor of Jenkins in order to securely hold a porous medium and provide a standard tubing connector for a vacuum source. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loske and Garrison, further in view of Sepetka; Ivan et al. (US 20060116712 A1).
Regarding claim 12, Loske and Garrison lack a tangled mesh of wire. Sepetka discloses methods and devices for the treatment of vascular aneurysms (¶ [0002], [0017], [0024], [0068], [0063]), comprising: 
a tube (¶ [0064], delivery catheter 80);
an applicator (¶ [0063], distal spring section 64);
a porous medium (¶ [0063], foam sections 52 comprise a longitudinally extending flexible mesh 58 defining a lumen 62 … proximal spring 72);
wherein the porous medium is a tangled mesh of wire capable of being unravelled into one or more single strands (¶ [0027], shapes include … folded, coiled, helical or other more compact configurations; ¶ [0063], flexible mesh 58 extends distally as a jacket to cover coil 64 and proximally as a jacket to cover coil 72);
the wire being arranged to have resilience causing it to reform the mesh when not restrained and/or under tension (¶ [0067], preferably coils 70 and 76 and mesh 58 comprise a biocompatible shape memory alloy or polymer such as nitinol, so that the released structure will assume a non-linear, preferably helical or irregular, shape).  
Sepetka treats an aneurysm by delivering a coiled or irregularly shaped mesh (¶ [0054], [0055]). One would be motivated to modify Loske and Garrison with the tangled mesh of Sepetka to provide an alternative shape of porous medium, since Garrison calls for several embodiments of distal collection baskets (¶ [0108]-[0110], FIGS. 10A-10C). Therefore, it would have been obvious to modify Loske and Garrison with the tangled mesh of Sepetka in order to provide an alternatively shaped porous medium, and optionally deliver a hemostatic device to a wound that has stalled during its healing process. 

Response to Arguments
Applicant’s arguments filed 17 December 2021 regarding the rejection of claims 1-12, 14, 16, 18-21, 29 and 66-68 as amended, under 35 USC § 103 over 103 over Garrison, Johnson, Samson, Jenkins and Sepetka, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Loske, Garrison, Johnson, Samson, Jenkins and Sepetka (see above). 
Applicant has amended claim 1 to clarify that, when deployed, the porous medium remains in contact with the tube … so as to treat the defect (remarks p. 7). Applicant notes that there is no application of negative pressure to a target tissue comprising a defect to treat said defect at all in Garrison (remarks p. 7). Examiner responds that Loske and Garrison are cited in the new grounds of rejection as teaching all features of amended claim 1. Loske discloses a vacuum sponge drainage device that places a porous medium in contact with a target tissue and applies negative pressure. Garrison delivers negative pressure through a tube, while permitting an inner applicator to be moved independently. 
Applicant notes that Johnson does not disclose the newly introduced features of the amended claims (remarks p. 8). Examiner notes that Johnson is cited only as teaching features of dependent claims 2, 11 and 14. 
Applicant asserts that new dependent claim 69 additionally specifies that the porous medium is a continuous porous medium that fills a volume (remarks p. 8). Applicant contends that new dependent claim 70 additionally specifies that the treatment of the defect is "by endoscopic vacuum therapy", and that "the tube is arranged to provide a fluid conduit for application of the negative pressure …" (remarks p. 8). Examiner replies that Loske and Garrison are cited in the new grounds of rejection as teaching features of new claims 69 and 70. 
Applicant submits that the stent device 500 in Garrison is deployed to capture a thrombus in the vasculature - it is not placed into a defect (remarks p. 9). Examiner responds that Loske is instead cited as teaching a porous medium that is deployed and placed into a defect (¶ [0073], compressed sponge 10). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matlock; George L.	US 20170000992 A1
Jenkins; Thomas R. et al.	US 20140276625 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781